Case 1:19-cv-24138-DPG Document 13 Entered on FLSD Docket 10/15/2019 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

  YUANXIAO FENG, et al.,                                          )
                                                                  )
          Plaintiffs,                                             )
                                                                  )
          v.                                                      ) Civil Action No. 19-24138-Civ-Gayles
                                                                  )
  JOSEPH WALSH, et al.,                                           )
                                                                  )
          Defendants.                                             )
                                                                  )



                                        NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Nina Stillman Mandel of Mandel & Mandel LLP enters her

  appearance on behalf PNC Bank, N.A. and Ruben Ramirez, defendants in the above-captioned

  matter. The Clerk of the Court and all parties are requested to send copies of all court notices and

  pleadings pertaining to this cause to the undersigned counsel.

                                                       Respectfully submitted,

                                                       MANDEL & MANDEL LLP
                                                       169 East Flagler Street, Suite 1224
                                                       Miami, Florida 33131
                                                       Telephone: 305.374.7771
                                                       Facsimile: 305.374.7776
                                                       nsm@mandel.law

                                                     By: Nina Stillman Mandel
                                                      NINA STILLMAN MANDEL
                                                        Florida Bar No.: 843016

                                                       Counsel for the Defendants




                                                Mandel & Mandel        LLP
  1200 Alfred I. duPont Building    ⋅   169 East Flagler Street    ⋅    Miami, Florida   ⋅   Telephone 305.374.7771
Case 1:19-cv-24138-DPG Document 13 Entered on FLSD Docket 10/15/2019 Page 2 of 2



                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via CM/ECF

  this 15th day of October 2019.



                                                      Nina Stillman Mandel
                                                      NINA STILLMAN MANDEL




                                               Mandel & Mandel       LLP
  1200 Alfred I. duPont Building   ⋅   169 East Flagler Street   ⋅    Miami, Florida   ⋅   Telephone 305.374.7771
